         Case 19-33879 Document 2 Filed in TXSB on 07/11/19 Page 1 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                          §
     In re:
                                          §      Chapter 11
     SHALE SUPPORT GLOBAL HOLDINGS, LLC, §
                                          §      Case No. 19-33884 (DRJ)
                                          §
                             Debtor.
                                          §
                                          §
       Tax I.D. No. XX-XXXXXXX
                                          §
                                          §
     In re:                               §      Chapter 11
                                          §
     STANTON RAIL YARD, LLC,              §      Case No. 19-33879 (DRJ)
                                          §
                             Debtor.      §
                                          §
       Tax I.D. No. XX-XXXXXXX            §
                                          §
     In re:                               §
                                          §      Chapter 11
     SHALE SUPPORT HOLDINGS, LLC,         §
                                          §      Case No. 19-33886 (DRJ)
                             Debtor.      §
                                          §
       Tax I.D. No. XX-XXXXXXX            §
                                          §
                                          §
     In re:                               §      Chapter 11
                                          §
     SOUTHTON RAIL YARD, LLC,             §      Case No. 19-33882 (DRJ)
                                          §
                             Debtor.      §
                                          §
       Tax I.D. No. XX-XXXXXXX            §
                                          §
     In re:                               §
                                          §      Chapter 11
     DRYING FACILITY ASSETS HOLDING, LLC, §
                                          §      Case No. 19-33888 (DRJ)
                             Debtor.      §
                                          §
       Tax I.D. No. XX-XXXXXXX            §
                                          §
                                          §

ACTIVE 44514014v1
         Case 19-33879 Document 2 Filed in TXSB on 07/11/19 Page 2 of 10



                                              §
     In re:
                                              §   Chapter 11
                                              §
     SHALE ENERGY SUPPORT, LLC,
                                              §   Case No. 19-33889 (DRJ)
                                              §
                             Debtor.
                                              §
                                              §
       Tax I.D. No. XX-XXXXXXX
                                              §
                                              §
     In re:                                   §   Chapter 11
                                              §
     MINE ASSETS HOLDING, LLC,                §   Case No. 19-33890 (DRJ)
                                              §
                             Debtor.          §
                                              §
       Tax I.D. No. XX-XXXXXXX                §
                                              §
     In re:                                   §
                                              §   Chapter 11
     WET MINE ASSETS HOLDING, LLC,            §
                                              §   Case No. 19-33891 (DRJ)
                                              §
                             Debtor.
                                              §
                                              §
       Tax I.D. No. XX-XXXXXXX


          EMERGENCY MOTION OF DEBTORS FOR ENTRY OF AN ORDER
        (I) DIRECTING JOINT ADMINISTRATION OF RELATED CHAPTER 11
                  CASES AND (II) GRANTING RELATED RELIEF


       EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
       CONDUCTED ON THIS MATTER ON JULY 12, 2019, AT 10:30 A.M. (CDT)
       BEFORE THE HONORABLE DAVID R. JONES, BOB CASEY UNITED
       STATES COURTHOUSE, 515 RUSK STREET, COURTROOM 400,
       HOUSTON, TEXAS 77002.   IF YOU OBJECT TO THE RELIEF
       REQUESTED OR YOU BELIEVE THAT EMERGENCY CONSIDERATION
       IS NOT WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING
       OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING.
       OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
       UNOPPOSED AND GRANT THE RELIEF REQUESTED.

       RELIEF IS REQUESTED NOT LATER THAN JULY 12, 2019.




                                        2
ACTIVE 44514014v1
         Case 19-33879 Document 2 Filed in TXSB on 07/11/19 Page 3 of 10



        The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

hereby submit this motion (the “Motion”) for entry of an order, substantially in the form attached

hereto as Exhibit A, pursuant to section 105(a) of title 11 of the United States Code, 11 U.S.C.

§§ 101 et seq. (the “Bankruptcy Code”), Rules 1015(b) and 6003 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 1015-1 and 9013-1(i) of the

Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy Local Rules”),

(a) directing procedural consolidation and joint administration of their related chapter 11 cases and

(b) granting related relief. In support of this Motion, the Debtors incorporate the statements

contained in the Declaration of Gary Barton, Chief Restructuring Officer of Shale Support Global

Holdings, LLC, in Support of Chapter 11 Petitions and First Day Motions (the “First Day

Declaration”), filed contemporaneously with this Motion, and respectfully move as follows:

                                 JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b). Venue is proper under 28 U.S.C. §§ 1408

and 1409.

        2.      The bases for the relief requested herein are section 105(a) of the Bankruptcy Code,

Rules 1015(b) and 6003 of the Bankruptcy Federal Rules, and Rules 1015-1 and 9013-1(i) of the

Bankruptcy Local Rules.

                                         BACKGROUND

        3.      On the date hereof (the “Petition Date”), each of the Debtors filed with this Court

a voluntary petition for relief under chapter 11 of the Bankruptcy Code.




                                                 3
ACTIVE 44514014v1
              Case 19-33879 Document 2 Filed in TXSB on 07/11/19 Page 4 of 10



             4.      The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. As of the

date hereof, no trustee, examiner, or official committee of unsecured creditors has been appointed

in the Debtors’ chapter 11 cases. No date has been set for a meeting pursuant to section 341 of the

Bankruptcy Code.

             5.      Additional factual background regarding the Debtors, including their business

operations, capital and debt structures, and the events leading to the filing of these chapter 11 cases,

is set forth in detail in the First Day Declaration, which is fully incorporated herein by reference.

                                              RELIEF REQUESTED

             6.      The Debtors respectfully request that the Court maintain one file and one docket

for all the jointly-administered cases under the case of Debtor Shale Support Global Holdings,

LLC and that the Court administer these chapter 11 cases under a consolidated caption, as follows:


                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                                        §
    In re:                                                              §    Chapter 11
                                                                        §
    SHALE SUPPORT GLOBAL HOLDINGS, LLC, et                              §    Case No. 19-33884 (DRJ)
    al.,1                                                               §
                                                                        §    (Jointly Administered)
                      Debtors.                                          §
                                                                        §


1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC
             (7814); Stanton Rail Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding,
             LLC (6424); Shale Energy Support, LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets
             Holding, LLC (2879). The service address for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane,
             Magnolia, Texas 77354. For the remainder of the Debtors, it is 600 Jefferson Street, Suite 602, Lafayette,
             Louisiana 70501.


                                                            4
ACTIVE 44514014v1
         Case 19-33879 Document 2 Filed in TXSB on 07/11/19 Page 5 of 10



        7.      The Debtors further request that the Court order that the foregoing caption satisfies

the requirements set forth in section 342(c)(1) of the Bankruptcy Code. The Debtors also request

that a docket entry, substantially similar to the following, be entered on the docket of each of the

Debtors other than Debtor Shale Support Global Holdings, LLC to reflect the joint administration

of these chapter 11 cases:

        An order has been entered in accordance with Rule 1015(b) of the Federal Rules of
        Bankruptcy Procedure and Rule 1015-1 of the Local Rules of Bankruptcy Practice
        and Procedure of the United States Bankruptcy Court for the Southern District of
        Texas directing joint administration of the chapter 11 cases of: Shale Support
        Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814); Stanton Rail
        Yard, LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets
        Holding, LLC (6424); Shale Energy Support, LLC (8523); Mine Assets Holding,
        LLC (4401); and Wet Mine Assets Holding, LLC (2879). All further pleadings
        and other papers shall be filed in and all further docket entries shall be made
        in Case No. 19-33884.

        8.      For the reasons set forth herein, the Debtors submit that the relief requested herein

is in the best interests of the Debtors, their estates, their creditors, and other parties in interest, and

therefore, respectfully request that such relief be granted.

                                        BASIS FOR RELIEF

        9.      Section 1015(b) provides, in pertinent part, that “[i]f . . . two or more petitions are

pending in the same court by or against . . . a debtor and an affiliate, the court may order a joint

administration of the estates.” Section 101(2) of the Bankruptcy Code, in turn, defines the term

“affiliate,” in pertinent parts, as:

        a.      [an] entity that directly or indirectly owns, controls, or holds with power to
                vote, 20 percent or more of the outstanding voting securities of the debtor,
                other than an entity that holds such securities—

                       i.        in a fiduciary or agency capacity without sole discretionary
                                 power to vote such securities; or

                      ii.        solely to secure a debt, if such entity has not in fact exercised
                                 such power to vote;

                                                    5
ACTIVE 44514014v1
         Case 19-33879 Document 2 Filed in TXSB on 07/11/19 Page 6 of 10



        b.      [a] corporation 20 percent or more of whose outstanding voting securities
                are directly or indirectly owned, controlled, or held with power to vote, by
                the debtor, or by an entity that directly or indirectly owns, controls, or holds
                with power to vote, 20 percent or more of the outstanding voting securities
                of the debtor, other than an entity that holds such securities—

                       i.      in a fiduciary or agency capacity without sole discretionary
                               power to vote such securities; or

                      ii.      solely to secure a debt, if such entity has not in fact exercise
                               such power to vote;

        c.      [a] person whose business is operated under a lease or operating agreement
                by a debtor, or person substantially all of whose property is operated under
                an operating agreement with the debtor; or

        d.      [an] entity that operates the business or substantially all of the property of
                the debtor under a lease or operating agreement.

11 U.S.C. § 101(2).

        10.     The Debtor entities that commenced these chapter 11 cases are “affiliates” as that

term is defined in section 101(2) of the Bankruptcy Code. Accordingly, the Bankruptcy Code and

Bankruptcy Rules authorize the Court to grant the relief requested herein. Bankruptcy Local Rule

1015-1 further provides for the joint administration of related chapter 11 cases.

        11.     As disclosed in the First Day Declaration, Debtor Shale Support Global Holdings,

LLC directly or indirectly owns or controls 100% of the voting securities and/or membership

interests (as applicable) of each of the other Debtor entities. As such, the Debtors are “affiliates”

as that term is defined in section 101(2) of the Bankruptcy Code. Accordingly, this Court is

authorized to jointly administer these cases for procedural purposes under Bankruptcy Rule

1015(b) and Bankruptcy Local Rule 1015-1.

        12.     The Debtors anticipate that numerous notices, applications, motions, other

pleadings, hearings, and orders in these cases will affect several or all of the Debtors. The failure

to jointly administer these eight (8) cases—each with its own docket—would result in numerous

                                                   6
ACTIVE 44514014v1
         Case 19-33879 Document 2 Filed in TXSB on 07/11/19 Page 7 of 10



duplicative filings for each issue. Further, joint administration will relieve the Court of entering

duplicative orders and maintaining duplicative files and dockets. The Office of the United States

Trustee for the Southern District of Texas (the “U.S. Trustee”) and other parties in interest will

similarly benefit from joint administration, sparing them the time and effort of reviewing

duplicative pleadings and papers.

        13.     Joint administration will save time and money and avoid such duplicative and

potentially confusing filings by permitting counsel for all parties in interest to: (a) use a single

caption on the numerous documents that will be served and filed in these chapter 11 cases; (b) file

the pleadings in one case rather than in multiple cases; and (c) refer to one case docket in order to

review all pleadings filed in these chapter 11 cases. Further, joint administration will protect

parties in interest by ensuring that parties in each of the Debtors’ respective cases will be apprised

of the various matters before the Court in these chapter 11 cases.

        14.     The rights of the Debtors’ creditors will not be adversely affected by joint

administration of these chapter 11 cases because this Motion requests only the administrative

consolidation of the estates for procedural purposes and does not seek substantive consolidation.

Creditors and other parties in interest will maintain their rights against each of the respective

estates, as applicable. Furthermore, because these chapter 11 cases involve over a thousand

creditors, the entry of an order directing joint administration will: (a) significantly reduce the

volume of pleadings that otherwise would be filed with the Clerk of this Court; (b) render the

completion of various administrative tasks less costly; and (c) minimize the number of unnecessary

delays associated with the administration of multiple separate chapter 11 cases.

        15.     Joint administration is generally noncontroversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple affiliated debtors. See, e.g., In re


                                                  7
ACTIVE 44514014v1
         Case 19-33879 Document 2 Filed in TXSB on 07/11/19 Page 8 of 10



Westmoreland Coal Company, Case No. 18-35672 [D.I. 71] (Bankr. S.D. Tex. Oct. 9, 2018) (order

directing joint administration of chapter 11 cases); In re Neighbors Legacy Holdings, Inc., Case

No. 18-33836 [D.I. 5] (Bankr. S.D. Tex. July 12, 2018) (same); In re iHeartMedia, Inc., Case No.

18-31274 [D.I. 76] (Bankr. S.D. Tex. March 15, 2018) (same); In re Seadrill Ltd., Case No.

17-60079 [D.I. 40] (Bankr. S.D. Tex. Sept. 13, 2017) (same).

        16.     Based on the foregoing, the Debtors submit that the relief requested is necessary

and appropriate, and in the best interests of the Debtors, their estates, their creditors and other

parties in interest and therefore should be granted.

                              EMERGENCY CONSIDERATION

        17.     In accordance with Bankruptcy Local Rule 9013-1(i), the Debtors respectfully

request emergency consideration of this Motion. Bankruptcy Rule 6003 empowers a bankruptcy

court to grant relief within the first twenty-one (21) days after the commencement of a chapter 11

case “to the extent that relief is necessary to avoid immediate and irreparable harm.” FED. R.

BANKR. P. 6003. To avoid confusion and facilitate a smooth transition into these chapter 11 cases,

it is critical that the cases be jointly administered from the outset as there will be a significant

volume of docket filings and procedures. Accordingly, the Debtors submit that they have satisfied

the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 to support granting the

relief requested herein on an emergency basis.

          REQUEST FOR WAIVER OF BANKRUPTCY RULES 6004(a) AND (h)

        18.     The Debtors seek a waiver of the notice requirements under Bankruptcy Rule

6004(a) and the fourteen-day stay of an order authorizing the use, sale or lease of property under

Bankruptcy Rule 6004(h). As explained above and in the First Day Declaration, the relief

requested herein is necessary to avoid immediate and irreparable harm to the Debtors.


                                                  8
ACTIVE 44514014v1
         Case 19-33879 Document 2 Filed in TXSB on 07/11/19 Page 9 of 10



Accordingly, ample cause exists to justify the waiver of the notice requirements under Bankruptcy

Rule 6004(a) and the fourteen-day stay imposed by Bankruptcy Rule 6004(h), to the extent such

notice requirements and such stay apply.

                                                NOTICE

        19.      Notice of this Motion has been provided by email, facsimile, or overnight courier

to: (a) the Office of the U.S. Trustee for the Southern District of Texas; (b) the holders of the forty

(40) largest unsecured claims against the Debtors (on a consolidated basis); (c) counsel to the DIP

Agent and Prepetition Term Loan Agent, Baker Botts, L.L.P., 30 Rockefeller Plaza, New York,

NY 10112-4498, Attn: Emanuel C. Grillo, Esq. (emanuel.grillo@bakerbotts.com); (d) counsel to

the Prepetition Revolving Lender, Thompson Coburn LLP, One US Bank Plaza, St. Louis,

Missouri       63101,   Attn:    David     A.     Warfield    and     Victor       A.   Des    Laurier

(dwarfield@thompsoncoburn.com, vdeslaurier@thompsoncoburn.com); (e) the United States

Attorney’s Office for the Southern District of Texas; (f) the Internal Revenue Service; (g) the state

attorneys general for states in which the Debtors conduct business; and (h) any party that has

requested notice pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit that, in light

of the nature of the relief requested, no other or further notice need be given.

                                      NO PRIOR REQUEST

        20.      No prior request for the relief sought in this Motion has been made to this or any

other court.

                            [Remainder of Page Intentionally Left Blank]




                                                  9
ACTIVE 44514014v1
        Case 19-33879 Document 2 Filed in TXSB on 07/11/19 Page 10 of 10



        WHEREFORE, the Debtors respectfully request entry of an order, substantially in the

form attached hereto as Exhibit A, (a) directing procedural consolidation and joint administration

of their related chapter 11 cases and (b) granting related relief.

Date: July 11, 2019                                    Respectfully submitted,

                                                       GREENBERG TRAURIG, LLP

                                                       By:    /s/ Shari L. Heyen
                                                       Shari L. Heyen
                                                       Texas Bar No. 09564750
                                                       HeyenS@gtlaw.com
                                                       Karl D. Burrer
                                                       Texas Bar No. 24043584
                                                       Burrerk@gtlaw.com
                                                       David R. Eastlake
                                                       Texas Bar No. 24074165
                                                       EastlakeD@gtlaw.com
                                                       1000 Louisiana St., Suite 1700
                                                       Houston, Texas 77002
                                                       Telephone:     (713) 374-3500
                                                       Facsimile:     (713) 374-3505

                                                       PROPOSED COUNSEL TO THE DEBTORS

                          CERTIFICATION UNDER B.L.R. 9013-1(i)

        Pursuant to Bankruptcy Local Rule 9013-1(i), the undersigned counsel certifies that the
basis for emergency relief set forth herein is accurate.

                                                       By:    /s/ Shari L. Heyen
                                                       Shari L. Heyen

                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 11, 2019, I caused a copy of the foregoing to
be served on all parties eligible to receive service through the Electronic Case Filing System for
the United States Bankruptcy Court for the Southern District of Texas by electronic mail.

                                                       By:    /s/ Shari L. Heyen
                                                       Shari L. Heyen




                                                  10
ACTIVE 44514014v1
